A bill was brought against the defendant, who had married an executrix that was dead, for an account of die testator’s estate come to his hands. The defendant about twenty years before had exhibited in the county court, an account of debts and disburs-ments paid out of the testator’s estate, to which he made oath, and the same was received and recorded, without any examination into the truth of these payments. As the children of the testator came of age, they severally petitioned die county court, and some of them brought suit to have their shares of their father’s estate. Upon which petitions and suits, several orders were made for persons to settle an account of the testator’s estate, and in all these settlements the account first exhibited by the defendant, was allowed as a good discharge for so much. In the present case, it was referred to persons to settle an account of the estate, who having some doubt about allowing, this account, they prayed the opinion and direction of the court.
The court was unanimously of opinion for allowing the account, in regard to the distance of time, though the defendant had not one voucher to produce. And as to the length of time, the trans*52action was of little more than twenty years standing, and the suit has been depending ten years.
Reported by Edward Barradail, Esq.